DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding Claim 1, “member for evacuating heat” is considered invoking a means plus function. Sufficient structure, a fan, is taught on page 6 line 37 of the specification. 
Regarding Claim 1, “movable members” are considered invoking a means plus function. Page 11 teaches a wing, blade or vane as sufficient structure. 
Claim 4 recites sufficient structure for an “air circulation member” as a wing, blade, or vane. Since the claim recites “air circulation member” instead of “moveable member” it is rejected below under 35 U.S.C. 112 (b).
The remaining claims do not recite sufficient structure for the two generic placeholders listed above, and are considered invoking a means plus function for “member for evacuating heat” and “movable members” recited in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if the one or more air inlet openings for letting air into the chamber and one or more air outlet openings for letting air out of the chamber are referring to the at least one opening for an exchange of air as claimed in claim 2, from which claim 3 depends. Correction/clarification is required. 
Claim 4 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “air circulation member” is referring to one of “a heat evacuation member” or “moveable members” in claim 1, from which claim 4 depends. 
Claim 5 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “air circulation member” is referring to one of “a heat evacuation member” or “moveable members” in claim 1, from which claim 5 depends. 
Claim 6 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “air circulation member” is referring to one of “a heat evacuation member” or “moveable members” in claim 1, from which claim 6 depends. 
Claim 7 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “air circulation member” is referring to one of “a heat evacuation member” or “moveable members” in claim 1, from which claim 7 depends. 
Claim 8 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “air circulation member” is referring to one of “a heat evacuation member” or “moveable members” in claim 1, from which claim 8 depends. 
All claims depending on rejected claims under 35 U.S.C. 112 (b) are also rejected under 35 U.S.C. 112 (b) since they do not overcome the rejection of the claim(s) from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, and 15 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Byrne (U.S. Patent 5,273,358).
Regarding claim 1, Byrne teaches a machine for processing a liquid food substance (figure 1, the material being worked upon is considered intended use), a container defining a cavity for containing the liquid food substance (item 14); an impeller for diving the liquid food substance in the container (item 16 mixing blade is considered reading on an impeller); a motor for driving the impeller (motor item 24); a motor chamber for containing the motor (item 12 housing contains the motor 24); a member for evacuating heat from the motor chamber (radial fan 60); the heat evacuation member comprises one or more movable members that are driven by the motor and that are configured to circulate the air in the motor chamber to evacuate the heat therefrom (items 65 are considered reading on movable members driven by the drive shaft item 29 which is connected to the motor 24 via armature 25).
Regarding claim 2, Byrne teaches wherein the motor chamber has at least one opening for an exchange of air driven by the one or more moveable members between the chamber and a space outside the chamber (apertures item 53 and 55, figure 1 shows air moving from an outside of the chamber into the chamber, which is considered a result of item 60 being driven by item 24).     
Regarding claim 3, Byrne teaches wherein the motor chamber has one or more air inlet openings for letting air into the chamber and one or more air outlet openings for letting air out of the chamber when the one or more movable members are driven by the motor (see intake apertures items 53 and 55, and exit aperture 70 and direction of air flow shown in figure 1, item 60 is driven by item 24).
Regarding claim 4, Byrne teaches wherein at least one of the air circulation members is formed as a wing, blade or vane (item 65 vane, which  is considered reading on a wing or blade as well).
Regarding claim 5, Byrne teaches wherein the at least one air circulation members has a generally curved shape (plate 63 is considered circular and therefore curved in shape), and generally straight shape formed of a plurality of angular planar sections (figure 5 shows that items 65 are generally straight formed of a plurality of angular planar sections). 
Regarding claim 6, Byrne teaches wherein the one or more air circulation members are mounted on an axle driven by the motor (item 63 or shaft item 29 are considered reading on an axle which is driven by the motor 24).
Regarding claim 7, Byrne teaches wherein a plurality of air circulation members are mounted in a loop (items 65 are mounted on item plate 63 which is considered reading on mounted in a loop). 
Regarding claim 8, Byrne teaches wherein the motor chamber has a generally centrally located axis and peripheral sidewalls, the one or more air circulation members being driven by the motor in the motor chamber about the centrally located axis between the centrally located axis and the sidewalls (the axis of item 24 can be considered going through items 27 and 29 in a vertical direction, items 65 are in between the wall of the housing and the central axis). 
Regarding claim 9, Byrne teaches wherein the motor drives a drive member (motor 24 drives coupling proximate item 23 which is considered reading on a drive member). 
Regarding claim 12, Byrne teaches comprising a base (base frame 31) and a receptacle that contains the container (item 20 contains a portion of the container 14).
Regarding claim 13, Byrne teaches wherein the base contains the motor chamber (item 13 contains the bottom portion of item 12).
Regarding claim 15, Byrne teaches wherein the impeller comprises a surface for imparting a mechanical effect to the liquid food substance (top and side surfaces of item 16 and 17 are considered imparting a mechanical effect to the liquid food substance), a foot for being connected to the motor (top portion of couple proximate item 23 which connected to the motor 24 via shaft 27), and an axle extending towards a mouth of the container where the impeller is driven by the motor (item 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne (U.S. Patent 5,2793,358). 
Regarding claim 14, while Byrne is silent to the specific material of the blender, it would have been obvious to one of ordinary skill in the art to use glass, plastic or metal for various parts of the blender in order to allow for the optimal amount of thermal regulation since it has been held  to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (U.S. Patent 5,273,358) in view of Paget (U.S. Publication 2014/0241109).
Regarding claims 10 and 11, Byrne is silent to the magnetic drive. 
Regarding claim 10, Paget teaches wherein the drive member incorporates one or more magnetic elements cooperating with magnetic elements of the impeller so as to drive the impeller magnetically via a wall (magnetic blade member 64 and magnetic drive member 66, the wall is considered the top of blender base 12). Regarding claim 11, Paget teaches wherein at least one magnetic element of the drive member is a magnetic field-generating element that is arranged to be magnetically coupled to a corresponding ferromagnetic element of the impeller (motor 14 coupled to the magnetic drive 66 is considered a magnetic field generating element, the magnetic blade 64 would inherently require a ferromagnetic element in order to function). 
It would have been obvious to one of ordinary skill in the art to modify the drive of Byrne with the magnetic configuration of Paget in order to prevent leaks into the motor housing of the blender.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774